Citation Nr: 1020447	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of nonservice connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 administrative 
decision denying restoration of payment of a nonservice 
connected pension.


FINDING OF FACT

In a written statement received by the Board in March 2010, 
prior to promulgation of a decision on the appeal, the 
Veteran withdrew his appeal on the claim for restoration of a 
nonservice connected pension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
review the claim for restoration of a nonservice connected 
pension.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  

In March 2010 correspondence, the Veteran stated that he 
accepted the determination that he was ineligible for VA 
nonservice connected pension benefits during his period of 
incarceration.  He therefore wished to withdraw the pending 
appeal.

As the Veteran has withdrawn the appeal in accordance with 
38 C.F.R. § 20.204, the Board no longer has appellate 
jurisdiction. 


ORDER

The appeal for restoration of a nonservice connected pension 
is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


